        Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 1 of 8


1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   PATRICIA GOMEZ,                                    )       Case No.: 1:21-cv-00830-DAD-JLT
                                                        )
11                   Plaintiff,                         )       SCHEDULING ORDER 1 (Fed. R. Civ. P. 16)
12           v.                                         )
                                                        )       Pleading Amendment Deadline: 11/15/2021
13   CEDAR OAKS APARTMENTS L.P., a                      )
     California Limited Partnership, et al.,            )       Discovery Deadlines:
14                                                      )             Initial Disclosures: 9/7/2021
                     Defendants.                        )             Non-Expert: 4/1/2022
15
                                                        )             Expert: 4/1/2022
16                                                      )             Mid-Discovery Status Conference:
                                                                      1/10/2022 at 8:30 a.m.
17
                                                                Non-Dispositive Motion Deadlines:
18                                                                    Filing: 4/18/2022
19                                                                    Hearing: 5/17/2022

20                                                              Dispositive Motion Deadlines:
                                                                       Filing: 5/31/2022
21                                                                     Hearing: 7/5/2022
22
                                                                Settlement Conference:
23                                                                     5/23/2022 at 1:00 p.m.
                                                                       510 19th Street, Bakersfield, CA
24
                                                                Pre-Trial Conference:
25
                                                                       11/7/2022 at 1:30 p.m.
26                                                                     Courtroom 5

27
28           The Court finds the information provided by the parties in their Joint Scheduling Report and
             1

     worksheet (Doc. 8) sufficient to schedule the matter without a hearing. Thus, the scheduling conference set
     for August 16, 2021 is VACATED.
                                                            1
           Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 2 of 8


1    I.       Magistrate Judge Consent:

2             Notice of Congested Docket and Court Policy of Trailing

3             Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

4    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

5    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

6    set on the same date until a courtroom becomes available. The trial date will not be reset.

7             The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

8    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

9    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

10   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

11   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

12   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

13            The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

14   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

15   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

16   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

17   District of California.

18            Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

19   conduct all further proceedings, including trial. Within 10 days of the date of this order, the parties

20   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

21   whether they will consent to the jurisdiction of the Magistrate Judge.

22   II.      Pleading Amendment Deadline

23            Any requested pleading amendments are ordered to be filed, either through a stipulation or

24   motion to amend, no later than November 15, 2021. Any motion to amend the pleadings shall be heard

25   by the Honorable Dale A. Drozd, United States District Court Judge.

26   III.     Discovery Plan and Cut-Off Date

27            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

28   on or before September 7, 2021.


                                                          2
          Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 3 of 8


1            The parties are ordered to complete all discovery pertaining to non-experts and experts on or

2    before April 1, 2022.

3            The parties are directed to disclose all expert witnesses 2, in writing, on or before January 31,

4    2022, and to disclose all rebuttal experts on or before March 4, 2022. The written designation of

5    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

6    and (C) and shall include all information required thereunder. Failure to designate experts in

7    compliance with this order may result in the Court excluding the testimony or other evidence offered

8    through such experts that are not disclosed pursuant to this order.

9            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

10   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

11   included in the designation. Failure to comply will result in the imposition of sanctions, which may

12   include striking the expert designation and preclusion of expert testimony.

13           The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

14   disclosures and responses to discovery requests will be strictly enforced.

15           A mid-discovery status conference is scheduled for January 10, 2022 at 8:30 a.m. before Judge

16   Thurston, located at 510 19th Street, Bakersfield, California. Counsel SHALL file a joint mid-

17   discovery status conference report one week before the conference. Counsel also SHALL lodge the

18   status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement SHALL outline the

19   discovery counsel have completed and that which needs to be completed as well as any impediments to

20   completing the discovery within the deadlines set forth in this order. Counsel SHALL discuss

21   settlement and certify that they have done so. Counsel may appear via teleconference by dialing (888)

22   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

23   Clerk receives a written notice of the intent to appear telephonically no later than five court days before

24   the noticed hearing date.

25   V.      Pre-Trial Motion Schedule

26           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

27
             2
28             If an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details
     the expert’s opinions in this regard.
                                                          3
          Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 4 of 8


1    than April 18, 2022 3 and heard on or before May 17, 2022. Discovery motions are heard before Judge

2    Thurston at the United States Courthouse in Bakersfield, California. For these hearings, counsel may

3    appear via teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

4    Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

5    telephonically no later than five court days before the noticed hearing date. All other non-dispositive

6    hearings SHALL be set before Judge Drozd.

7            No motion to amend or stipulation to amend the case schedule will be entertained unless it

8    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

9    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

10   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

11   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

12   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

13   obligation of the moving party to arrange and originate the conference call to the court. To schedule

14   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

15   (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

16   counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

17   excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes or

18   the motion will be denied without prejudice and dropped from the Court’s calendar.

19           All dispositive pre-trial motions shall be filed no later than May 31, 2022 and heard no later

20   than July 5, 2022, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United States

21   District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

22   Local Rules 230 and 260.

23   V.      Motions for Summary Judgment or Summary Adjudication

24           At least 21 days before filing a motion for summary judgment or motion for summary

25   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

26   to be raised in the motion.

27
28
             3
               Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         4
        Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 5 of 8


1           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

2    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

3    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

4    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

5    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

6           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

7    statement of undisputed facts at least five days before the conference. The finalized joint statement of

8    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

9    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

10   statement of undisputed facts.

11          In the notice of motion, the moving party SHALL certify that the parties have met and

12   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

13   Failure to comply may result in the motion being stricken.

14   VI.    Pre-Trial Conference Date

15          November 7, 2022 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

16          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

17   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

18   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

19          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

20   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

21   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

22   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

23   Court to explain the nature of the case to the jury during voir dire.

24   VII.   Settlement Conference

25          A settlement conference is scheduled for May 23, 2022 at 1:00 p.m., located at 510 19th Street,

26   Bakersfield, California.

27          Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

28   appear at the settlement conference with the parties and the person or persons having full authority


                                                        5
        Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 6 of 8


1    to negotiate and settle the case on any reasonable terms 4 discussed at the conference. Consideration

2    of settlement is a serious matter that requires preparation prior to the settlement conference. Set forth

3    below are the procedures the Court will employ, absent good cause, in conducting the conference.

4            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

5    fax or e-mail, a written itemization of damages and a meaningful 5 settlement demand which includes a

6    brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

7    settlement conference, Defendant SHALL respond, via fax or e-mail, with an acceptance of the offer or

8    with a meaningful counteroffer which includes a brief explanation of why such a settlement is

9    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

10   productive.

11           If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

12   Confidential Settlement Conference Statement, as described below. Copies of these documents shall

13   not be filed on the court docket.

14                    CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

15           At least five court days before the settlement conference, the parties shall submit, directly to

16   Judge Thurston's chambers by e-mail to JLTorders@caed.uscourts.gov, a Confidential Settlement

17   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

18   any other party, although the parties may file a Notice of Lodging of Settlement Conference

19   Statement. Each statement shall be clearly marked “confidential” with the date and time of the

20   Settlement Conference indicated prominently thereon.

21           The Confidential Settlement Conference Statement shall include the following:

22           A.      A brief statement of the facts of the case.

23           B.      A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

24
             4
               Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
25   agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like
     may be represented by a person whose recommendations about settlement are relied upon by the ultimate
26   decision makers.
             5
               “Meaningful” means that the offer is reasonably calculated to settle the case on terms acceptable to the
27   offering party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to
     the other party. If, however, the offering party is only willing to offer a settlement which it knows the other
28   party will not accept, this should trigger a recognition the case is not in a settlement posture and the parties
     should confer about continuing or vacating the settlement conference via stipulation.


                                                           6
          Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 7 of 8


1                   the claims are founded; a forthright evaluation of the parties’ likelihood of prevailing on

2                   the claims and defenses; and a description of the major issues in dispute.

3            C.     A summary of the proceedings to date.

4            D.     An estimate of the cost and time to be expended for further discovery, pretrial and trial.

5            E.     The relief sought.

6            F.     The party’s position on settlement, including present demands and offers and a history

7                   of past settlement discussions, offers and demands.

8    VIII. Request for Bifurcation, Appointment of Special Master, or other

9            Techniques to Shorten Trial

10           Not applicable at this time.

11   IX.     Related Matters Pending

12           There are no pending related matters.

13   X.      Compliance with Federal Procedure

14           All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

15   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

16   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

17   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

18   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

19   XI.     Effect of this Order

20           The foregoing order represents the best estimate of the court and counsel as to the agenda most

21   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

22   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

23   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

24   subsequent status conference.

25           The dates set in this order are firm and will not be modified absent a showing of good

26   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

27   contained herein will not be considered unless they are accompanied by affidavits or declarations,

28


                                                         7
        Case 1:21-cv-00830-DAD-JLT Document 10 Filed 08/10/21 Page 8 of 8


1    and where appropriate attached exhibits, which establish good cause for granting the relief

2    requested.

3           Failure to comply with this order may result in the imposition of sanctions.

4
5    IT IS SO ORDERED.

6       Dated:    August 10, 2021                              _ /s/ Jennifer L. Thurston
7                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      8
